In the

     United States Court of Appeals
                 For the Seventh Circuit
No. 11‐3706

UNITED STATES OF AMERICA,
                                                    Plaintiff‐Appellee,

                                  v.


FUNDS IN THE AMOUNT OF ONE HUN‐
DRED THOUSAND ONE HUNDRED AND
TWENTY DOLLARS ($100,120.00),
                                                            Defendant.
APPEAL OF: NICHOLAS P. MARROCCO
and VINCENT J. FALLON


         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division.
            No. 03‐cv‐03644 — Elaine E. Bucklo, Judge. 


    ARGUED MAY 31, 2013 — DECIDED SEPTEMBER 19, 2013


   Before FLAUM, MANION, and ROVNER, Circuit Judges.

   MANION, Circuit Judge. After a Chicago Police Department
drug  dog  alerted  to  a  briefcase  at  Chicago’s  Union  Station,
2                                                         No. 11‐3706

Drug Enforcement Administration agents seized the briefcase
and discovered that it contained $100,120.00 in United States
currency.  The  federal  government  initiated  a  civil  forfeiture
proceeding against the currency, and the owners filed a claim
for  the  currency.  Ultimately,  the  district  court  granted  the
government’s third motion for summary judgment and held
that the undisputed facts proved by a preponderance of the
evidence that the currency was either the proceeds of an illegal
drug transaction, or was intended to facilitate such a transac‐
tion. The claimants appeal, and we reverse.
                               I. Facts
    On December 4, 2002, Vincent Fallon purchased a one‐way
ticket for a train scheduled to travel from Chicago to Seattle on
December 6. This conduct caused Drug Enforcement Adminis‐
tration Agent Eric Romano to suspect that Fallon might be a
drug courier. Romano and Agent Sterling Terry approached
Fallon  after  he  had  boarded  the  train  at  Chicago’s  Union
Station, informed him they were doing a routine check, and
proceeded to question him. Fallon provided the agents with
identification and stated that he was unemployed, the address
on his identification card was not current, and he was going to
visit  a  friend  in  Seattle.  Fallon  refused  to  provide  a  current
address, and Romano noticed that Fallon was sweating and
trembling.  Romano  told  Fallon  he  was  looking  for  travelers
with weapons, drugs, or more than $10,000 in currency, but
Fallon denied carrying any such things. Fallon was traveling
with a duffle bag and a brown briefcase, and he told the agents
that  he  owned  them  both  and  knew  what  each  contained.
Fallon allowed the agents to search his duffle bag, but declined
to permit them to open the briefcase. When Romano picked up
No. 11‐3706                                                                    3

the briefcase, he noticed that it was locked. He asked Fallon
why  the  briefcase  was  locked,  and  Fallon  responded  that  it
contained  personal  effects  and  that  he  did  not  care  to  have
anyone rummage through it. Fallon also stated that he did not
have  a  key  to  open  the  briefcase  (although  he  continued  to
maintain that it belonged to him). When pressed by Romano,
Fallon admitted that the briefcase contained about $50,000 and
stated that he intended to purchase a house in Seattle. Romano
then  told  Fallon  the  briefcase  would  be  held  for  further
investigation, and directed Fallon to exit the train and accom‐
pany the agents. 
   At the Amtrak police office, Romano contacted the Chicago
Police  Department  and  requested  a  drug‐detection  dog.
Meanwhile,  in  the  presence  of  Fallon,  Romano  used  a
pocketknife  to  pry  the  briefcase  open,  and  observed  that  it
contained bundles of currency. He  then closed  the briefcase
and  questioned  Fallon  further.  Fallon  now  claimed  that  the
currency actually belonged to a third person for whom Fallon
was investing it in glass blowing and glass art.
   Thereafter,  Chicago  Police  Officer  Richard  King  arrived.
Terry testified that Romano showed King the briefcase, and
King  testified  that  the  agents  told  him  that  the  briefcase
contained suspected “narcotics transaction money.” Romano
then placed the briefcase in the roll‐call room of the Amtrak
police office while King went to retrieve his drug dog, Deny.1
No illegal drugs or suspected currency had been in the roll‐call


1
       As  discussed  in  greater  detail  below,  Romano  and  King’s  testimony
differed regarding the location of the briefcase in the roll‐call room.
4                                                               No. 11‐3706

room  that  day,  although  drug  sniffs  had  previously  been
conducted in the roll‐call room (including some performed by
Deny).  King  then  brought  Deny  to  the  roll‐call  room  and
ordered him to search for drugs. Deny alerted to the briefcase.2
After Deny’s alert the agents confiscated the briefcase, which
contained $100,120.00 in United States currency (“the Funds”). 
    The government initiated this civil forfeiture proceeding
against the Funds. Fallon, and the owner of the Funds, Nicho‐
las P. Marrocco, filed a joint claim for the Funds. (It is undis‐
puted that Marrocco is the actual owner of the Funds. Thus, for
simplicity’s  sake,  we  subsequently  refer  to  the  claimants  as
“Marrocco.”) Marrocco, who was not charged with any crime
connected  to  the  Funds,  moved  to  quash  the  seizure  of  the
Funds and argued that they were the fruit of an illegal search
and  should  be  suppressed.  The  district  court  granted
Marrocco’s motion because the court thought that although the
agents  had  reasonable  suspicion  to  temporarily  hold  the
briefcase, they lacked probable cause to open it prior to Deny’s
alert. After the district court denied the government’s motion
for  reconsideration,  the  government  appealed.  We  reversed
based on the inevitable discovery doctrine and, in the alterna‐
tive, because Romano’s illegal “opening of the briefcase with
a  knife  had  no  effect  on  the  subsequent  discovery  that  the

2
    The record is ambiguous regarding how Deny performed the search.
King  testified  that  Deny  began  searching  the  perimeter  of  the  room  by
going along the wall, eventually located the briefcase after a short search,
and began clawing and biting at the briefcase itself. Romano testified that
Deny went straight to the cabinet containing the briefcase, began clawing
and biting on the cabinet door behind which the briefcase was located, and
managed to pull the door open. 
No. 11‐3706                                                        5

money was tainted by drugs.” See United States v. Marrocco, 578
F.3d 627, 637–42 (7th Cir. 2009).
    On remand, the government filed a motion for summary
judgment.  In  response,  Marrocco  filed  a  motion  in  limine  to
exclude any evidence concerning Deny’s alert to the briefcase.
Relying  on  evidence  that  large  quantities  of  United  States
currency are contaminated with illegal drugs, Marrocco also
requested a hearing under Daubert v. Merrell Dow Pharm., Inc.,
509  U.S.  579  (1993),  and  Federal  Rule  of  Evidence  702  to
challenge any evidence offered by the government purporting
to establish that drug‐dog alerts to currency demonstrate that
the currency recently has been in contact with illegal drugs.
The government withdrew its summary judgment motion, and
the  district  court  denied  Marrocco’s  motion  in  limine  and
request for a Daubert hearing. In rejecting Marrocco’s request
for  a  Daubert  hearing,  the  district  court  concluded  that  our
precedent  “puts  to  rest  any  argument  that  dog  sniffs  are
universally unreliable based on the ‘currency contamination’
theory.”
    The  government  subsequently  filed  a  second  motion  for
summary judgment. Marrocco’s response relied, in part, upon
expert affidavits averring that Deny’s alert does not establish
that  the  Funds  recently  were  in  contact  with  illegal  drugs
because drug‐dog alerts to currency are generally unreliable,
Deny’s  training  was  inadequate,  and  Deny’s  sniff  was  con‐
ducted  in  an  unsound  manner.  The  government  moved  to
strike Marrocco’s expert evidence. The district court denied the
motion to strike, but ruled that the government could subse‐
quently  make  any  appropriate  Daubert  challenges  to
Marrocco’s expert evidence. The district court also denied the
6                                                           No. 11‐3706

government’s  motion  for  summary  judgment,  but  granted
leave to file a renewed motion supported by expert evidence. 
     Thereafter,  the  government  filed  its  third  motion  for
summary judgment and argued that the undisputed evidence
demonstrated that the Funds were either the proceeds of an
illegal drug transaction, or were intended to facilitate such a
transaction,  for  four  reasons.  First,  Fallon  fit  a  drug  courier
profile. Second, Marrocco’s tax returns, W‐2 statements, and
deposition testimony reveal that his expenses from 2000–2003
(approximately  $111,625.00)  exceeded  his  income  from
1999–2002  ($96,006.90),  and  consequently  Marrocco’s  legiti‐
mate  sources  of  income  were  insufficient  to  account  for  the
Funds.3  Third,  records  and  affidavit  testimony  from  King
regarding Deny’s training, certification, and past performance
in  the  field  prove  that  Deny  was  a  reliable  drug  dog.  And
fourth,  testimony  from  Romano  and  King  establish  that  the
methodology employed during the sniff of the briefcase was
sound. (Despite the district court’s earlier admonishment, the
government did not provide expert evidence in its motion for
summary  judgment,  but  argued  instead  that  such  evidence
was unnecessary to establish that a particular drug dog was
reliable or that a particular sniff was sound.) The government
also challenged Marrocco’s expert evidence under Daubert and
Rule 702. 
   In  response,  Marrocco  argued  that  the  evidence  created
genuine issues of material fact regarding whether Marrocco


3
    At his deposition, Marrocco testified that he was unemployed from April
2002 until the seizure of the briefcase on December 6, 2002.
No. 11‐3706                                                                  7

had a legitimate source for the Funds and whether Deny’s alert
demonstrated that the Funds recently had been in contact with
illegal  drugs.4  On  the  first  issue,  Marrocco  relied  primarily
upon his affidavit testimony that the Funds were savings from
his  lawful  employment  over  the  course  of  his  life.  On  the
second  issue,  Marrocco  again  offered  expert  evidence  that
drug‐dog alerts to currency are generally unreliable, Deny’s
training was inadequate, and Deny’s sniff was conducted in an
unsound manner. 
    Concluding that the undisputed evidence shows that Fallon
matched  a  drug  courier  profile,  the  Funds  could  not  be
attributed  to  a  legitimate  source,  and  Deny’s  alert  demon‐
strated that the Funds recently had been in contact with illegal
drugs, the district court granted the government’s motion for
summary  judgment.  However,  the  district  court  did  not
resolve  the  government’s  Daubert  and  Rule  702  challenges.
Marrocco appeals.
                              II. Discussion
    On appeal, Marrocco reiterates his arguments that genuine
disputes  of  material  fact  exist  regarding  whether  the  Funds
could have come from a legitimate source and whether Deny’s
alert demonstrates that the Funds recently had been in contact
with  illegal  drugs.  Marrocco  also  contends  that  the  district
court applied an improper legal standard, and that the Funds

4
    Marrocco also argued that the district court had previously found that
Fallon did not fit a drug courier profile. But this argument is without merit
because, in reversing the district court’s decision containing that finding, we
held that Fallon did “fit the profile of a drug courier.” Marrocco, 578 F.3d at
633.
8                                                                No. 11‐3706

should be suppressed because the search and seizure of the
briefcase was unconstitutional.
    We review a grant of summary judgment de novo. United
States v. Funds in Amount of Thirty Thousand Six Hundred Seventy
Dollars, 403 F.3d 448, 454 (7th Cir. 2005) (hereinafter, “$30,670”)
(citing Celotex Corp. v. Catrett, 477 U.S. 317 (1986)). We must
construe the facts in the light most favorable to Marrocco, and
draw all reasonable inferences in his favor. Smith v. Sangamon
Cnty. Sheriff’s Dep’t, 715 F.3d 188, 191 (7th Cir. 2013). Further‐
more,  the  government  carries  the  burden  of  proving  by  a
preponderance of the evidence that the Funds were either the
proceeds of an illegal drug transaction, or were intended to
facilitate such a transaction. 18 U.S.C. § 983(c)(1); 21 U.S.C. §
881(a)(6). Where, as here, “the Government’s theory of forfei‐
ture is that the property was used to commit or facilitate the
commission  of  a  criminal  offense,  or  was  involved  in  the
commission  of  a  criminal  offense,  the  Government  [must]
establish that there was a substantial connection between the
property and the offense.”5 18 U.S.C. § 983(c)(3).

5
       The  Civil  Asset  Forfeiture  Reform  Act  of  2000  heightened  the
government’s burden of proof in civil forfeitures. See Pub. L. No. 106–185,
114  Stat.  202  (2000).  Previously,  the  government  only  had  to  establish
probable cause to believe there was a connection between the property to
be forfeited and illegal drug activity. See United States v. 5 S 351 Tuthill Rd.,
Naperville, Ill., 233 F.3d 1017, 1024–25 (7th Cir. 2000). Marrocco contends that
the district court applied the older probable‐cause standard. In support of
this argument, Marrocco relies  upon  the district court’s remark that the
“totality of the circumstances” showed that the Funds were connected to a
drug  offense.  Marrocco  argues  that  “totality  of  the  circumstances”  is  a
concept tied to probable‐cause determinations and has no application in the
                                                                   (continued...)
No. 11‐3706                                                                            9

    Marrocco does not challenge the district court’s ruling that
the government could satisfy its burden under Section 983(c)(3)
by  proving  that  Fallon  matched  a  drug  courier  profile,  the
Funds  could  not  be  attributed  to  a  legitimate  source,  and
Deny’s alert demonstrated that the Funds recently had been in
contact with illegal drugs. See $30,670, 403 F.3d at 454–70; see
also United States v. $174,206.00 in U.S. Currency, 320 F.3d 658,
662  (6th  Cir.  2003).  Rather,  Marrocco  argues  that  genuine
disputes of material fact exist with respect to whether he had
legitimately  acquired  the  Funds  and  whether  Deny’s  alert
demonstrated that the Funds recently had been in contact with
illegal drugs.


5
   (...continued)
context of the government’s burden under the Act. Marrocco provides no
citation  to  supporting  authority,  which  is  surprising  given  that  our
precedent has continued to use the “totality of the circumstances” concept
in cases to which the Act applies. See $30,670, 403 F.3d at 467–70; but see
Illinois  v.  Gates,  462  U.S.  213,  233  (1983)  (noting  that  “the  totality‐of‐the‐
circumstances analysis … traditionally has guided probable cause determi‐
nations”). The “totality of the circumstances” analysis merely requires the
court  to  base  its  decision  on  all  of  the  evidence.  Thus,  “totality  of  the
circumstances” is a concept distinct from burden of proof. Regardless of
whether the government must prove a fair probability (probable cause) or
more likely than not (preponderance of the evidence), the court still looks
to all of the evidence. Of course, one key distinction is that in a probable‐
cause determination, the “totality of the circumstances” is limited to what
the  officer  knew,  but  in  civil  forfeiture  proceedings,  the  “totality  of  the
circumstances” is the entire body of evidence in the case. Here, the district
court clearly articulated the preponderance‐of‐the‐evidence standard and
repeatedly  referenced  that  standard  throughout  its  analysis.  We  are
convinced  that  the  district  court  held  the  government  to  the  correct
standard of proof under the Act, and will continue to do so on remand.
10                                                              No. 11‐3706



     A. Legitimate Source
    The government relied upon Marrocco’s tax returns, W‐2
statements,  and  deposition  testimony,  which  reveal  that  his
expenses from 2000–2003 exceeded his income from 1999–2002,
to prove that Marrocco could not have accumulated the Funds
legally. In response, Marrocco offered affidavit testimony that
the Funds were savings from his lawful employment over the
course of his life—a claim that he had previously made at his
deposition.  Marrocco  avers  that,  upon  leaving  college,  he
moved  into  his  parents’  house  and  took  a  position  with  a
company called WCI Financial, a subsidiary  of  G.E. Capital
Corporation. At the same time he also worked as a bartender
at a successful sports bar franchise. He then worked as a shift
manager and night bartender at the Naperville Country Club.
While  there,  he  was  recruited  to  work  as  a  controller/sales
manager at a packaging graphics firm. And during his time at
the  firm,  he  also  worked  as  a  bartender  at  the  Barn  of
Barrington.6 In 1994, he began to work as a general manager at
a  local  pizza  restaurant.  The  restaurant  was  named
Bloomingdale  Pizza,  Inc.,  and  was  a  Rosati’s  franchise.
Marrocco was working towards an ownership interest in the
franchise, and he worked at the restaurant until April 2002.


6
       Although  the  exact  dates  that  Marrocco  worked  in  these  various
positions are unclear from his affidavit, he testified at his deposition that he
graduated from high school in 1988 and later spent two and one‐half years
attending Illinois State University as well as some “intermittent time” at
two other colleges. Thus, the job history recounted in Marrocco’s affidavit
likely began sometime in 1991 or 1992.
No. 11‐3706                                                            11

During most of this time period, he lived rent‐free and virtu‐
ally expense‐free with his parents and consequently he claimed
that he was able to save a substantial portion of his earnings.
Furthermore, according to Marrocco’s deposition testimony, he
kept  his  savings  at  home  because  he  did  not  have  a  bank
account. 
     Relying on $30,670, the district court held that Marrocco’s
affidavit testimony does not create a dispute of material fact
because it is imprecise, unsubstantiated, and self‐serving. But
“we long ago buried—or at least tried to bury—the misconcep‐
tion  that  uncorroborated  testimony  from  the  non‐movant
cannot prevent summary judgment because it is ‘self‐serving.’”
Berry v. Chi. Transit Auth., 618 F.3d 688, 691 (7th Cir. 2010); see
also Payne v. Pauley, 337 F.3d 767, 771 (7th Cir. 2003) (“We have
routinely found that a nonmoving party’s own affidavit can
constitute affirmative evidence to defeat a summary judgment
motion.”).  To  reject  testimony  because  it  is  unsubstantiated
and  self‐serving  is  to  weigh  the  strength  of  the  evidence  or
make credibility determinations—tasks belonging to the trier
of  fact.  See  Berry,  618  F.3d  at  691  (citing  Anderson  v.  Liberty
Lobby, Inc., 477 U.S. 242, 255 (1986)). At summary judgment,
whether the movant’s evidence is more persuasive than the
evidence of the non‐movant is irrelevant. Id. The only question
is whether the evidence presented, reasonably construed in the
light  most  favorable  to  the  non‐movant,  creates  a  genuine
dispute regarding any material fact precluding judgment as a
matter of law. See Fed. R. Civ. Proc. 56(a).
    $30,670 is not to the contrary. In that case, the government
seized  the  currency  in  2000,  and  the  undisputed  evidence
revealed  that  in  1998  the  claimant  filed  bankruptcy  and
12                                                    No. 11‐3706

declared  under  penalty  of  perjury  that  he  had  no  money.
$30,670,  403  F.3d  at  465–67.  Thus,  the  claimant  could  have
legally accrued the currency only from 1998 until the seizure
in 2000. The government offered the claimant’s 1998–2000 tax
returns  which  showed  that  his  expenditures  exceeded  his
income for that time period. Id. at 465. The claimant argued
that  the  currency  was  his  life  savings  from  the  mid‐1990s,
which he neglected to mention in his bankruptcy filing, and
from gambling winnings, which he had failed to report on his
tax returns. Id. However, in opposing summary judgment and
on appeal, the claimant did not place into the record any of the
documents that allegedly supported his claims. Id. Nor did he
offer affidavit testimony in support of these claims. Id. at 466.
Consequently,  we  declined  to  find  that  the  claimant’s  argu‐
ment  created  a  dispute  of  material  fact  because  a  party’s
arguments in his brief are not evidence, and the claimant failed
to provide actual evidence (either through supporting docu‐
ments or affidavit testimony) in support of his argument. Id.
    However, in dicta we speculated that summary judgment
would  still  have  been  appropriate  even  if  the  claimant  had
offered  an  affidavit  testimony  unsupported  by  additional
evidence besides the claimant’s “say‐so.” Id. Our observation
was rooted in a well‐known exception to the rule that unsub‐
stantiated, self‐serving affidavit testimony can defeat a motion
for summary judgment. Specifically, we do not allow litigants
to manufacture material fact questions by affidavit testimony
that contradicts prior sworn testimony. Id. And although the
claimant’s bankruptcy filing was not prior sworn testimony,
we  saw  no  reason  why  the  exception  should  not  extend
beyond sworn testimony to documents signed under penalty
No. 11‐3706                                                                13

of perjury. Id. But we certainly did not alter the general rule
that  unsubstantiated,  self‐serving  affidavits  may  be  used  to
defeat a motion for summary judgment. Marrocco’s affidavit
testimony—though uncorroborated and self‐serving—does not
contradict  any  prior  sworn  statement.  Therefore,  Marrocco
may rely upon his affidavit to defeat summary judgment.
    The district court also expressed concern that Marrocco’s
affidavit  testimony  is  imprecise.  We  agree  that  the  affidavit
could contain more details—for example, the dates and hours
he  worked  in  his  various  positions,  the  names  of  all  of  his
employers,  and  his  pay.7  Nevertheless,  Marrocco’s  affidavit
testimony  is  sufficient  to  create  a  dispute  of  material  fact.
Marrocco does much more than merely parrot the applicable
legal  standard  (for  example,  by  testifying  simply  that  the
Funds were legally obtained). See Good Shepherd Manor Found.,
Inc. v. City of Momence, 323 F.3d 557, 564 (7th Cir. 2003) (affirm‐
ing district court’s exclusion of proffered testimony that was
“made up solely of legal conclusions”). If believed, Marrocco’s
affidavit testimony provides the trier of fact with a basis for
finding that Marrocco legally accrued (or, at least, could have
legally accrued) the Funds.8 Cf. Kellar v. Summit Seating Inc., 664


7
    Although, at his deposition, Marrocco did specify that his annual pay at
the  pizza  restaurant—the  position  he  held  for  the  longest  period  of
time—was about $40,000 plus a bonus. 

8
    Marrocco’s affidavit testimony certainly is not incredible as a matter of
law. See United States v. Dunigan, 884 F.2d 1010, 1013 (7th Cir. 1989) (“To be
incredible as a matter of law, a witness’ testimony must be unbelievable on
its face. In other words, it must have been either physically impossible for
                                                                (continued...)
14                                                         No. 11‐3706

F.3d  169,  175  (7th  Cir.  2011)  (finding  district  court  erred  in
disregarding as conclusory affidavit testimony that contained
“a fair amount of detail”).
    Perhaps the government’s evidence—composed, as it is, of
official  tax  documents—seemed  weightier  than  Marrocco’s
affidavit testimony. But, as stated above, such determinations
are  properly  left  to  the  trier  of  fact.  Moreover,  the  govern‐
ment’s evidence concerning Marrocco’s expenses and income
from  1999–2003  does  not  directly  contradict  Marrocco’s
affidavit testimony  about  his income prior to  1999. There is
nothing inherently contradictory about the idea that a person
may have a positive net income during one part of his life, and
then  a  negative  net  income  during  another  part.  Indeed,
Marrocco’s affidavit testimony explicitly provides a reason for
the  change  from  a  positive  net  income  to  a  negative  net
income—namely, that he no longer lived with his parents rent‐
free and almost expense‐free. Marrocco’s affidavit testimony
and the government’s evidence could both be true. Therefore,
the  district  court  erred  in  finding  as  a  matter  of  law  that
Marrocco could not have acquired the Funds legally.
     B. Deny’s Alert
    Marrocco  also  challenges  the  district  court’s  reliance  on
Deny’s alert to the briefcase and argues that Deny’s alert does
not establish that the Funds recently had been in contact with
illegal  drugs  because  (1)  drug‐dog  alerts  to  currency  are


8
   (...continued)
the witness to observe that which he or she claims occurred, or impossible
under the laws of nature for the occurrence to have taken place at all.”).
No. 11‐3706                                                            15

generally unreliable, (2) Deny’s training was inadequate, and
(3) Deny’s sniff was conducted in an unsound manner.
    1. The Currency Contamination Theory
    To counter the government’s claim that Deny’s alert to the
briefcase demonstrates that the Funds recently were in contact
with  illegal  drugs,  Marrocco  first  invokes  the  so‐called
“currency contamination” theory. That theory postulates that
drug‐dog alerts to currency are not probative of a connection
between the currency and illegal drug activity because signifi‐
cant amounts of United States currency are innocently contam‐
inated with trace quantities of drugs, usually cocaine (chemi‐
cally, benzoyl‐methyl‐ecgonine).
     We have previously relied upon the currency contamina‐
tion theory to hold “that the probative value of dog sniffs is, at
most, minimal.” United States v. $506,231 in U.S. Currency, 125
F.3d 442, 453 (7th Cir. 1997). More recently, however, we held
“that  dog  alerts  to  currency  should  be  entitled  to  probative
weight.”  $30,670,  403  F.3d  at  460.  In  $30,670,  “the  critical
question [was] not whether most currency in general circula‐
tion is tainted with cocaine, but whether the cocaine itself is
what triggers dog alerts to currency.” Id. at 455. In that case,
the government cited research by Dr. Furton and others that
concluded that drug dogs do not sniff cocaine per se, but rather
methyl benzoate (a byproduct of cocaine undergoing hydroly‐
sis  due  to  the  presence  of  moisture  in  the  air).  Id.  at  457–60
(citing  Kenneth  G.  Furton  et  al.,  Odor  Signature  of  Cocaine
Analyzed by GC/MS and Threshold Levels of Detection for Drug
Detection Canines, 14 Current Topics in Forensic Sci. 329, 329
(1997)).  Dr.  Furton  stated  that  methyl  benzoate  evaporates
16                                                     No. 11‐3706

quickly from the surface of currency, and consequently that
currency exposed to cocaine could only be detected by a drug
dog  shortly  after  exposure.  Id.  at  457–58.  Thus,  Dr.  Furton
concluded  that  drug‐dog  alerts  to  currency  are  generally
probative evidence that the currency recently was in contact
with cocaine. Id. at 459. In response, the claimant invoked the
currency contamination theory and offered studies tending to
establish that most circulated, paper currency in major United
States cities is contaminated with trace quantities of cocaine. Id.
at 456–57. But those studies did not rebut (or even address) Dr.
Furton’s finding that drug dogs do not sniff cocaine per se, but
rather  methyl  benzoate,  which  dissipates  quickly.  Conse‐
quently, the claimant failed to offer evidence tending to rebut
Dr. Furton’s conclusion that drug‐dog alerts to currency are
probative of illegal drug activity. Without such evidence, the
claimant  failed  to  create  a  genuine  dispute  of  material  fact
regarding  whether  drug‐dog  alerts  to  currency  in  general
demonstrate  that  the  currency  recently  was  in  contact  with
cocaine.
    The  district  court  reasoned  that  $30,670  foreclosed
Marrocco’s attack on the probative value of drug‐dog alerts to
currency in general. The problem with this reasoning is that
our holding in $30,670 was based upon “the empirical informa‐
tion  provided  in  this  case.”  Id.  at  460.  Nothing  in  $30,670
precludes Marrocco from offering expert evidence attacking
Dr. Furton’s research and challenging the conclusion that drug‐
dog  alerts  to  currency  are  probative  of  whether  “the  most
No. 11‐3706                                                                     17

recent  holder  of  the  currency  was  involved  with  illegal
narcotics activity.” Id. at 456.9
    That  is  what  Marrocco  did  in  this  case.  Specifically,  he
offered  the  affidavit  testimony  of  Sanford  A.  Angelos,  a
forensic chemist, as well as various studies referenced in and
attached  to  Angelos’s  affidavit.  Angelos  challenges  Dr.
Furton’s premise that drug dogs only sniff methyl benzoate
when alerting to currency tainted with cocaine. According to
Angelos, another study found that drug dogs can alert to illicit
cocaine samples that contained methyl benzoate concentrations
that were below drug dogs’ detection thresholds. See L. Paul
Waggoner et al., Canine olfactory sensitivity to cocaine hydrochlo‐
ride  and  methyl  benzoate,  2937  Proceedings  of  SPIE  216,  224
(February 1997). If this is correct, it undermines Dr. Furton’s
conclusion  that  drug  dogs  only  alert  to  quickly  dissipating
methyl  benzoate  (rather  than  cocaine  itself  or  some  other
potentially longer lasting byproduct). 


9
   The parties agree that the Funds are not available for laboratory testing
to measure the quantity of drugs, if any, contained on the Funds. Presum‐
ably the government deposited the Funds into a bank account. Of course,
Deny’s alert would be unnecessary if the government had used laboratory
testing to determine whether the Funds contained amounts of cocaine in
excess of the amounts reported in general‐circulation currency. By failing
to  perform  such  testing  (and  failing  to  preserve  the  Funds  until  the
conclusion  of  this  proceeding),  the  government  eliminated  laboratory
testing as a source of evidence. See United States v. One 1987 Mercedes Benz
Roadster 560 Sec, VIN WDBBA48D3HA064462, No. 89C3084, 1991 WL 33650,
at  *1,  *3  (N.D.  Ill.  Mar.  8,  1991)  (granting  the  government’s  motion  for
summary  judgment  in  a  civil  forfeiture  proceeding  in  part  based  on
“[l]aboratory  tests  conducted  by  the  Drug  Enforcement  Administration
[that] found cocaine residue on” currency).
18                                                                No. 11‐3706

    Additionally, Angelos challenges Dr. Furton’s assertion that
methyl  benzoate  generated  by  cocaine  residue  present  on
currency  quickly  drops  below  detectable  levels  because  it
evaporates  quickly.  According  to  Angelos,  this  assertion
ignores  the  fact  that,  so  long  as  cocaine  is  present  on  the
currency, the cocaine will continue to generate methyl benzo‐
ate and thereby replenish the methyl benzoate lost to evapora‐
tion. Relatedly, Angelos avers that cocaine residue can become
trapped  in  currency  and  that  a  number  of  studies  demon‐
strated  that  innocently  tainted,  general‐circulation  currency
contained significantly greater amounts of cocaine residue than
assumed  by  Dr.  Furton  in  a  1997  study.10  See  Kenneth  G.
Furton et al., Novel sample preparation methods and field testing
procedures used to determine the chemical basis of cocaine detection
by canines, 2941 Proceedings of SPIE 56, 57 (February 1997). If
true, this statement undermines the claim that drug dogs will
only alert to currency recently in contact with cocaine because
of methyl benzoate’s quick evaporation rate.11


10
        The  1997  Furton  study  relied  upon  a  study  finding  that  circulated
Canadian currency contained no more than 10 nanograms of cocaine. See
J.C. Hudson, Analysis of Currency for Cocaine Contamination, 22 Can. Soc.
Forensic Sci. J. 203–18 (1989). However, Angelos avers that other studies
have found that significant amounts of circulated United States currency
contain from 1 microgram (100 times as much cocaine as the Hudson study
found)  to  over  1000  micrograms  (100,000  times  as  much  cocaine  as  the
Hudson  study  found).  (Angelos  explained  that  1  gram  equals  1000
milligrams, 1 milligram equals 1000 micrograms; and 1 microgram equals
1000 nanograms.)

11
     One of the studies upon which Angelos relies indicates that the amount
                                                              (continued...)
No. 11‐3706                                                                  19

     Furthermore,  Angelos  attacks  Dr.  Furton’s  research  as
inconsistent regarding the threshold level of methyl benzoate
needed for a drug dog to be able to detect cocaine on currency.
Specifically, the 1997 Furton study posited a threshold of 10
micrograms of methyl benzoate, whereas one of Dr. Furton’s
studies performed two years later posited only a threshold of
1  to  10  micrograms.  See  Kenneth  G.  Furton  et  al.,  Field  and
laboratory  comparison  of  the  sensitivity  and  reliability  of  cocaine
detection on currency using chemical sensors, humans, K‐9s, and
SPME/GC/MS/MS  analysis,  3576  Proceedings  of  SPIE  41,  41
(February 1999). More importantly, Angelos avers that the 1999
Furton study stated that it takes 500 milligrams (that is, 500,000
micrograms) of cocaine to emit 1 to 10 micrograms of methyl
benzoate, the threshold level necessary to trigger a drug‐dog
alert. According to Angelos, such a large quantity of cocaine on
a banknote would be visible to the naked eye. And the govern‐

11
    (...continued)
of methyl benzoate produced will decrease over time. See Lindy E. Dejarme,
et al., Formation of methyl benzoate from cocaine hydrochloride under different
temperatures and humidities, 2937 Proceedings of SPIE 19, 21 (February 1997).
Although we lack the advantage of expert testimony explaining this part of
the  study,  it  appears  that  the  study  found  that  “pure”  cocaine  only
continues to produce methyl benzoate for about 2880 minutes (that is, 48
hours) depending on the temperature and humidity conditions. If so, it is
difficult to see how the Funds, which Marrocco claims to have saved from
years earlier, could still be producing methyl benzoate based on cocaine
that allegedly tainted the Funds before Marrocco acquired them. Further,
this  seems  to  conflict  with  Angelos’s  claim  that  cocaine  remaining  on
currency for extended periods of time “will slowly break down and release
methyl benzoate.” Regardless, the proper interpretation of this study and
the  import  of  its  findings  can  best  be  developed  through  expert  testi‐
mony—perhaps at a Daubert hearing.
20                                                                 No. 11‐3706

ment does not contend that only drug alerts to currency visibly
containing cocaine are probative of illegal drug activity.12
    Through its reliance upon $30,670, the government depends
upon Dr. Furton’s research to carry its burden of proving that
drug‐dog  alerts  to  currency  are  probative  of  a  substantial
connection  between  the  currency  and  illegal  drug  activity.
Angelos’s affidavit, if admissible, raises questions about the
scientific validity of Dr. Furton’s finding that drug dogs only
alert to methyl benzoate, and that methyl benzoate generated
by  cocaine  present  on  currency  quickly  drops  below  levels
detectable  by  drug  dogs.  Through  this  expert  evidence,
Marrocco  has  created  a  dispute  of  material  fact  regarding
whether the government has proved by a preponderance of the
evidence that drug‐dog alerts to currency are in general (and,
a fortiori, Deny’s alert in particular) reliable evidence that the
currency recently has been in contact with illegal drugs.13


12
    Perhaps the 1999 Furton study envisions a large number of bills upon
which the 500 milligrams of cocaine is spread so as not to be visible. But this
possible explanation is not expressed anywhere in the record.

13
    The district court rejected Marrocco’s Daubert and Rule 702 challenge to
any  evidence  from  the  government  that  drug‐dog  alerts  to  currency
demonstrate  that  the  currency  recently  has  been  in  contact  with  illegal
drugs.  Later,  the  government  challenged  Marrocco’s  expert  evi‐
dence—including  Angelos’s  attacks  on  Dr.  Furton’s  research—under
Daubert  and  Rule  702.  As  noted,  the  district  court  did  not  resolve  these
challenges.  Perhaps  the  district  court  thought  it  unnecessary  to  resolve
whether Angelos’s affidavit was admissible under Daubert and Rule 702
because the court thought $30,670 precluded Marrocco from offering expert
evidence attacking the reliability of drug‐dog alerts to currency in general.
                                                                      (continued...)
No. 11‐3706                                                                   21

     2. Deny’s Training and Performance
    Marrocco’s second attack on Deny’s alert focuses on Deny’s
training.  Initially,  Marrocco  points  out  that  although  King
states that Deny received 500 hours of pre‐certification training
and was certified by the Chicago Police Department Training
Division as a Police Utility Dog in July 1998, he also admits
that this training covered a wide range of matters, not simply
drug‐detection  training.  Marrocco  also  emphasizes  that  the
vast  majority  of  Deny’s  alerts  in  pre‐certification  training
involved actual drugs rather than drug‐tainted currency. And
one of Marrocco’s experts, Dr. Lawrence J. Myers (who holds
degrees in zoology, ethology, neurophysiology, and veterinary
medicine),  avers  that  there  is  no  scientific  evidence  demon‐
strating that a drug dog’s ability to detect cocaine translates
into the ability to detect cocaine residue on currency.
    Further, another one of Marrocco’s experts, David Kroyer
(a certified drug dog training and behavior consultant), states
that  the  government’s  evidence  regarding  Deny’s  training
indicates that Deny was not trained to distinguish between the


13
    (...continued)
But we conclude that $30,670 does not preclude such an argument, and that
Angelos’s affidavit, if admissible, creates a dispute of maerial fact regarding
Dr.  Furton’s  findings.  Because  the  district  court  did  not  address  the
admissibility of the expert evidence under Daubert and Rule 702, we will not
do so in the first instance on appeal. Rather, on remand the district court
can  resolve  whether  Marrocco’s  expert  evidence  and  the  government’s
expert evidence (that is, Dr. Furton’s research) are admissible under Daubert
and Rule 702. See Lewis v. CITGO Petroleum Corp., 561 F.3d 698, 704 (7th Cir.
2009)  (noting  that  “the  district  court  may  consider  the  admissibility  of
expert testimony sua sponte”).
22                                                            No. 11‐3706

odor of illicit cocaine and odors such as baking soda, vitamin
B‐12,  and  other  agents  used  in  creating  or  “cutting”  the
cocaine. Consequently, according to Kroyer, Deny’s training
likely (if mistakenly) instilled in him the tendency to alert not
only to the odor of cocaine but also to odors of agents which
are used in creating illegal cocaine (but which are not necessar‐
ily connected to illegal drugs). Relatedly, Dr. Myers avers that
United States currency generates odors that can be detected by
drug dogs (for example, the odor of the inks used). And both
he and Kroyer state that it is industry standard to “proof” a
drug dog off of uncontaminated currency—that is, to ensure
that the drug dog does not alert to uncontaminated currency.
But,  according  to  both  Dr.  Myers  and  Kroyer,  the  evidence
from King indicates that Deny was not proofed off of uncon‐
taminated  currency.  In  fact,  Kroyer  read  the  evidence  from
King  to  indicate  that  Deny  once  alerted  to  uncontaminated
currency. 
    Dr. Myers and Kroyer further aver that the government’s
evidence regarding Deny’s training contains no discussion of
the standards used by the Chicago Police Department when
training and certifying drug dogs. And Kroyer adds that it is
industry  standard  to  certify  drug  dogs  through  an  outside
agency, but that Deny was only certified by the Chicago Police
Department Training Division. Dr. Myers also states that there
was no evidence that Deny’s training was performed under
double‐blind  testing  conditions.14  Dr.  Myers  explains  that


14
     Dr. Myers explains that single‐blind testing occurs where the participant
(the handler) does not know of conditions that could skew the result (for
                                                                (continued...)
No. 11‐3706                                                                  23

failing  to  use  blind  testing  can  result  in  “cueing”—that  is,
unconsciously signaling the drug dog to alert or not alert based
on the handler’s knowledge that the target of the sniff contains
or does not contain drugs. Finally, Marrocco points to King’s
admission that, while he tried to get post‐certification training
for Deny once a month, Deny actually received significantly
less post‐certification training.
    Relying upon Deny’s training and performance logs and
King’s affidavit, the district court held as a matter of law that
Deny’s training and field performance prove by a preponder‐
ance  of  the  evidence  that  he  was  a  reliable  drug  dog.  The
district court’s conclusion rested upon our decision in United
States v. Limares, 269 F.3d 794, 798 (7th Cir. 2001), which the
district court interpreted as holding that a drug dog’s reliabil‐
ity  should  be  determined  based  solely  on  his  field  perfor‐
mance. Thus, while the district court recognized that Marrocco
offered expert evidence raising concerns about Deny’s training,
the  court  thought  this  evidence  ultimately  to  be  irrelevant
because it suggests “that proof of Deny’s reliability requires
something  more  than  evidence  of  his  performance  in  the
field.”15  For  example,  the  district  court  held  that  Kroyer’s


14
    (...continued)
example, whether the item to be searched contains narcotics). Double‐blind
testing occurs where neither the participant nor the person administering
the test knows of such conditions. 

15
        This  statement  is  somewhat  puzzling  because  the  district  court
concluded that Deny was reliable based in part upon Deny’s alerts in post‐
certification  training,  not  solely  upon  Deny’s  performance  in  the  field.
                                                                (continued...)
24                                                            No. 11‐3706

statements about Deny’s certification and training program did
not discredit Deny’s “actual performance in training and in the
field.” And, as the district court noted, we stated in Limares
that the government “need not describe training methods or
give the dogs’ scores on their final exams.” 269 F.3d at 798. The
district  court  also  rejected  Kroyer’s  interpretation  of  Deny’s
training log because Kroyer had no personal knowledge of the
log’s creation. Similarly, the district court rejected Dr. Myers’s
affidavit  because  it  suggests  that Deny’s reliability  turns on
something more than the evidence of his field performance,
imposes a proofing requirement that conflicted with Limares,
and is based on the currency contamination theory.
    The  district  court  erred  in  holding  that,  where  the
government offers evidence of a drug dog’s performance in the
field  to  establish  that  drug  dog’s  reliability,  a  party  cannot
create a dispute of fact regarding the drug dog’s reliability by
offering evidence that the drug dog was inadequately trained.
In Limares, we considered a challenge to a warrant that was
issued, in part, based upon a drug‐dog alert and evidence of
the drug dog’s field performance. We held that “[a]n affidavit
for a search warrant thus need not describe training methods
or give the dogs’ scores on their final exams. It is enough if a
dog  is  reliable  in  the  field.”  269  F.3d  at  798.  But  Limares  is
procedurally very different from this case because an applica‐
tion for a warrant is an ex parte proceeding. As such, Limares
was  concerned  only  with  what  (necessarily  unrebutted)


15
    (...continued)
Indeed, the district court even entertained the possibility that Deny’s alerts
to currency in the field were all false positives.
No. 11‐3706                                                           25

evidence was sufficient to allow a court to rely upon a drug‐dog
alert  in  determining  whether  there  was  probable  cause  to
believe that a crime had been committed. As precedent, Limares
does  not  address  whether,  in  an  adversarial  proceeding,  a
party  may  point  to  evidence  of  a  drug  dog’s  inadequate
training to create a dispute of fact regarding the dog’s reliabil‐
ity. 
    However, Limares does suggest that a drug dog’s reliability
is based “on how dogs perform in practice, not, as [the defen‐
dant]  believes,  how  they  were  trained  and  ‘proofed  off’
currency.” Id. at 798. This language supports the district court’s
conclusion that evidence of faulty training cannot be used to
rebut  evidence  of  a  drug  dog’s  field  performance.  But  the
Supreme Court recently rejected the notion that courts should
treat  “a  dog’s  field  performance  as  the  gold  standard  in
evidence.” Florida v. Harris, 133 S. Ct. 1050, 1056–57 (2013).16
Observing that a drug dog’s field performance has “relatively
limited import,” the Supreme Court stated that “evidence of a
dog’s  satisfactory  performance  in  a  certification  or  training
program”  is  the  more  probative  evidence.  Id.  Most  impor‐
tantly, the Supreme Court held that the opposing party “must
have  an  opportunity  to  challenge  [the]  evidence  of  a  dog’s
reliability, whether by cross‐examining the testifying officer or
by  introducing  his  own  fact  or  expert  witnesses.”  Id.  The
Supreme  Court  specifically  envisioned  attacks  on  the  drug
dog’s training. Id. (“The [party], for example, may contest the
adequacy  of  a  certification  or  training  program,  perhaps


16
    The Supreme Court issued Harris after the district court ruled on the
government’s third summary judgment motion.
26                                                                No. 11‐3706

asserting that its standards are too lax or its methods faulty. So
too,  the  [party]  may  examine  how  the  dog  (or  handler)
performed  in  the  assessments  made  in  those  settings.”).
Although  Harris  was  decided  in  the  context  of  a  motion  to
suppress  (like  Limares),  the  underlying  questions  about  the
reliability of drug dogs are similar. (Although, of course, the
burden of proof is greater on the government in a civil forfei‐
ture  proceeding  than  when  it  is  only  seeking  a  warrant.)
Therefore,  we  hold  that  a  claimant  like  Marrocco  may  offer
evidence  of  a  drug  dog’s  inadequate  training  to  challenge
evidence of the drug dog’s field or training performance and
thereby  create  a  dispute  of  fact  regarding  the  drug  dog’s
reliability.17
    In light of Harris, we must reverse the district court’s grant
of summary judgment because Marrocco  has  come forward
with some evidence that, if true, calls into question the ade‐
quacy of Deny’s training. For example, Dr. Myers and Kroyer
both state that a drug dog must be tested against untainted
currency to ensure that he is not merely reacting to the odors
associated with the currency itself. Here, there is evidence that
Deny was proofed off of untainted currency. Specifically, King
avers that in three separate training exercises (two of which
occurred during pre‐certification training) Deny was ordered
to sniff locations containing both contaminated and uncontam‐
inated currency, and that Deny only alerted to the contami‐
nated  currency  (and  not  to  the  uncontaminated  currency).


17
     Harris did recognize that “evidence of the dog’s (or handler’s) history in
the  field,  although  susceptible  to  the  kind  of  misinterpretation  we  have
discussed, may sometimes be relevant.” 133 S. Ct. at 1057.
No. 11‐3706                                                                    27

However, Kroyer states that he reviewed Deny’s training log
and he interpreted it to say that one of the times Deny was
tested against untainted currency he alerted to the untainted
currency.  The  entry  in  question  contains  the  mark  “pos”
(which King states meant that Deny had alerted to the object of
the  search  under  the  “Result”  column),  and  the  words
“numerous unscented money locations” and “cocaine scented
money” in the “Location of Search and Indications” column.
    The  district  court  rejected  Kroyer’s  assertions  on  the
grounds that he lacked personal knowledge of the training log
(which we take to mean the events described in the log or the
creation of the log). However, Marrocco rightly points out that
expert witnesses often lack personal knowledge of the events
described in materials they review. See Fed. R. Evid. 703. And
Kroyer’s  interpretation  of  the  training  log  entry  creates  a
factual dispute regarding whether Deny alerted to untainted
currency.18 If Deny did alert to untainted currency during one
of the three times he was tested, then that fact (along with the
others  discussed  below)  could  cause  a  trier  of  fact  to  doubt
Deny’s reliability.
    Similarly,  Kroyer  avers  that  a  drug  dog  trained  on  illicit
street  cocaine  rather  than  pure  pseudo‐cocaine  must  be
proofed  off  of  the  odors  of  the  agents  used  in  creating  or
“cutting” cocaine (for example, baking soda or vitamin B‐12)


18
        The  government  cites  authority  for  the  proposition  that  we  should
ignore  expert  testimony  that  contradicts  the  underlying  evidence  upon
which  it  is  based.  But  taking  the  training  log  entry  in  the  light  most
favorable to Marrocco, we think it is sufficiently ambiguous to allow for
Kroyer’s interpretation.
28                                                      No. 11‐3706

to ensure that the dog can distinguish cocaine from these other
odors. King states that Deny was trained with currency tainted
by illegal drugs. And the training log indicates that Deny was
not proofed off of the odors of the agents commonly used in
“cutting” cocaine (but which are common household products)
because the log contains all of Deny’s pre‐certification training
searches and none of the entries involve testing Deny against
any of the agents used in “cutting” the cocaine. Thus, Kroyer’s
averments on this issue provide an additional reason to think
that Deny’s training was inadequate.
    Finally,  Kroyer  states  that  it  is  an  industry  standard  to
certify drug dogs through an outside agency. But Deny was
only  certified  by  the  Chicago  Police  Department  Training
Division.  Additionally,  King  concedes  that  Deny  received
significantly  less  continuing  training  than  he  should  have.
Although  likely  insufficient  on  its  own  to  dispute  the
government’s  evidence  of  Deny’s  reliability,  this  evidence
provides additional reasons to doubt the adequacy of Deny’s
training.
    We  do  not  mean  to  suggest  that  all  of  Marrocco’s  argu‐
ments  are  meritorious.  For  example,  the  district  court  was
correct to reject those arguments that rely upon mere specula‐
tion  and  conjecture.  However,  there  is  evidence  that,  when
taken in the light most favorable to Marrocco, creates a dispute
of  material  fact  regarding  whether  Deny’s  training  was
adequate.
     3. The Search of the Briefcase
   Marrocco’s final attack on Deny’s alert concerns whether
the search of the briefcase was conducted in a sound manner.
No. 11‐3706                                                      29

Assuming Deny was an otherwise reliable drug dog, Marrocco
argues that Deny’s alert nevertheless does not prove that the
currency in the briefcase was connected to illegal drug activity
because Deny may have been cued to alert to the briefcase or
the  briefcase  may  have  become  contaminated  at  the  train
station.
    The district court rightly rejected Marrocco’s argument that
the briefcase could have been contaminated at the train station.
Marrocco relies upon affidavit testimony from Angelos that the
briefcase could have become contaminated by leftover drug
particles either in the air where Romano opened the briefcase
prior to the sniff or, given that the roll‐call room was regularly
used for drug sniffs, in the location where the briefcase was
placed by Romano for the sniff. However, Marrocco points to
no  evidence  that  the  part  of  the  roll‐call  room  where  the
briefcase  was  located  (or  the  air  surrounding  the  briefcase
when Romano initially opened it) was actually contaminated
with a sufficient quantity of cocaine to trigger a drug‐dog alert.
Speculation or conjecture about the mere possibility of cross‐
contamination cannot defeat summary judgment. See McCoy v.
Harrison, 341 F.3d 600, 604 (7th Cir. 2003); $30,670, 403 F.3d at
464 (“[T]he mere possibility of cross‐contamination does not
deprive [the dog’s] alert of probative weight.”).
    Marrocco’s cueing argument presents a closer question. Dr.
Myers avers that, based on the evidence that King knew that
the briefcase was the object of the search and apparently could
see  the  briefcase  during  the  search,  there  is  a  significant
probability (85% according to the one study) that King unin‐
tentionally cued Deny to alert to the briefcase even if Deny did
not detect drugs. See Lisa Lit et al., Handler beliefs affect scent
30                                                               No. 11‐3706

detection dog outcomes, 14 Animal Cognition 387 (May 2011).19
The  district  court  rejected  this  evidence  because  Romano
testified that he hid the briefcase out of the presence of King.
    However,  although  Romano  testified  that  he  hid  the
briefcase behind a closed cabinet door, King testified that, after
a short search, Deny began biting and pulling at the briefcase.20
King testified further that Deny pulled the briefcase from its
“hiding place.” When asked whether the briefcase was “in a
cabinet”  when  Deny  bit  at  it,  King  responded  “No,  I  don’t
believe it was. I think it was in an accessible area.” Marrocco
argues  that  this  testimony  suggests  that  the  briefcase  was
visible  to  King  during  the  search  (which,  coupled  with  Dr.
Myers’s affidavit testimony regarding cueing, provides a basis
to mistrust Deny’s alert). We think Marrocco’s argument rather
thin. King’s deposition testimony states that the briefcase was
secreted away in a “hiding place.” And in his affidavit, King
explicitly states that he did not know where the currency had
been placed in the roll‐call room. Furthermore, King’s state‐
ment that the briefcase was accessible was made in response to


19
    Dr. Myers’s affidavit and the Lit study are also the kind of scientific
evidence subject to review at a Daubert hearing.

20
     The government contends that we should ignore this part  of  King’s
testimony  because  Marrocco  did  not  include  it  in  his  opposition  to
summary judgment. In support of its argument, the government relies upon
Henn v. Nat’l Geographic Soc., 819 F.2d 824 (7th Cir. 1987). Henn, however,
only stands for the proposition that a party cannot cite materials that were
not furnished to the district court. Id. at 831 (citing Fed. R. App. Proc. 10 and
Circuit R. 10). Here, King’s testimony was offered during a hearing before
the district court and thus necessarily was before the court.
No. 11‐3706                                                         31

a question about Deny biting and pulling at the briefcase. But
that the briefcase was accessible to Deny does not mean that
the briefcase was visible to King. In light of King’s testimony
that  the  briefcase  was  hidden,  we  doubt  that  a  trier  of  fact
could reasonably infer that the briefcase was visible to King
during  the  search.  Still,  because  we  reverse  anyway,  the
question of whether King could see the briefcase during the
sniff can be explored more thoroughly on remand.
   C. Suppression of the Funds
    Finally,  Marrocco  renews  his  argument  that  the  Funds
should be suppressed because the agents unconstitutionally
searched and seized the briefcase. Marrocco concedes that we
already  rejected  this  argument  in  the  government’s  prior
appeal, and he identifies no extraordinary circumstances that
would serve as a basis for us to reconsider our earlier ruling.
See Galvan v. Norberg, 678 F.3d 581, 587 (7th Cir. 2012) (noting
that courts generally “refrain from reopening issues decided in
earlier stages of the case absent extraordinary circumstances”).
Rather, Marrocco states that he merely wishes to preserve his
claim of error in the event he decides to seek review by the
Supreme  Court.  Our  remand  on  the  grounds  stated  above
likely obviates Marrocco’s concern about preserving this issue
for the Supreme Court. Regardless, we decline to reconsider
our earlier decision.
                          III. Conclusion
    Marrocco’s affidavit testimony recounting his employment
history  and  relatively  expense‐free  living  arrangements  for
much of the 1990s creates a dispute of material fact regarding
whether  the  Funds  could  have  been  Marrocco’s  legally
32                                                     No. 11‐3706

acquired  life  savings.  Additionally,  Marrocco’s  expert
evidence—which we accept as true because the district court
did not resolve the government’s challenges under Daubert and
Federal Rule of Evidence 702—also creates disputes of material
fact impacting the question of whether Deny’s alert demon‐
strates  that  the  Funds  recently  were  in  contact  with  illegal
drugs.  Therefore,  we  REVERSE  the  judgment  of  the  district
court, and REMAND this case for further proceedings consis‐
tent with this opinion.